COURT OF APPEALS OF VIRGINIA


            Present: Judges Fulton, Ortiz and Senior Judge Petty
PUBLISHED


            Argued by videoconference


            PRISCILLA ANN HOLMES

            v.     Record No. 0250-22-3

            COMMONWEALTH OF VIRGINIA                                              OPINION BY
                                                                           JUDGE JUNIUS P. FULTON, III
            PRISCILLA ANN HOLMES                                              NOVEMBER 22, 2022

            v.     Record No. 0251-22-3

            COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                          W. Chapman Goodwin, Judge

                           H. Eugene Oliver, III (Evans Oliver, PLC, on brief), for appellant.

                           Ken J. Baldassari, Assistant Attorney General (Jason S. Miyares,
                           Attorney General, on brief), for appellee.


                   Following a jury trial, the Circuit Court of Augusta County convicted Priscilla Holmes of

            two counts of racketeering in violation of Code § 18.2-514(C). Holmes appeals her convictions,

            challenging the sufficiency of the Commonwealth’s evidence against her and the trial court’s

            denial of three proposed jury instructions. For the following reasons, we affirm in part, reverse

            in part, and remand this case to the circuit court for a new trial.

                                                     I. BACKGROUND

                   The Commonwealth charged Holmes by indictment alleging two counts of

                           knowingly, intentionally, willfully, unlawfully and feloniously,
                           while associated with any enterprise, as defined in Virginia Code
                           Section 18.2-513, did commit namely two or more of the following
                           offenses: possession of a Schedule I or II controlled substance,
                           and/or distribution or possession with intent to distribute a
               Schedule I or II substance, and/or distribution or possession with
               intent to distribute 28 grams or more of methamphetamine.1

At trial, the Commonwealth presented evidence of racketeering activity during two time frames.

                                   A. Evidence of Racketeering

       Benjamin Hartless testified for the Commonwealth that after meeting Holmes in

December 2017 until his arrest in July 2018,2 he distributed methamphetamine, purchased from

Holmes, in Augusta County. At the time of the trial, Hartless had been using methamphetamine

for approximately twenty years. Hartless was introduced to Holmes by a friend. He began

selling for her “pretty much right off the bat,” starting off selling “eight-balls” or an eighth of an

ounce. Hartless would typically break down the eight-ball, “sell a couple of grams out of it to

make the money back and then either keep the rest or sell a little bit more out of it.” During that

time, Hartless was using “anywhere from a half a gram to a gram a day” of methamphetamine.

After about a month of selling eight-balls for Holmes, Hartless began to get “a couple of ounces”

of methamphetamine at a time from Holmes, which he would break down into eight-balls and

sell to people who were further dealing to others.

       Eventually, Hartless received one, two, and three pounds of methamphetamine at a time

from Holmes. He paid Holmes $15,000 per pound with cash bundled together and wrapped in

rubber bands. He would pay the cash to Holmes directly or to Andrea Verdi, a woman who

would deliver methamphetamine for Holmes. While Hartless was selling for Holmes, he

testified that he generally saw her on a weekly basis when she would drive to Augusta County to




       1
        In addition to the two violations of Code § 18.2-514(C), for which Holmes was
convicted, she was acquitted of two violations of Code § 18.2-514(A).
       2
          Notwithstanding Hartless’s testimony to these start and end dates, Hartless also testified
that he sold for Holmes for around a year.
                                              -2-
meet him. Holmes would typically drive nice-looking SUVs with Georgia plates, which Hartless

believed to be rental cars.

       When Hartless received methamphetamine by the pound, it would arrive in “like a

[Z]iplock bag, wrapped up real tight with plastic wrap around it and then it’d have . . . axle

grease around it and then wrapped up again in plastic wrap and then duct taped all tight.” Once

he received the large quantity of methamphetamine, Hartless would “unwrap it all and break it

down into ounces and then distribute to people” who would then break it down further and sell it.

Hartless testified that he sold methamphetamine to at least five other people whom he knew to be

dealing to others. Over the period he sold for Holmes, Hartless estimated he sold fifty or more

pounds of methamphetamine. Hartless testified that until his arrest he maintained a “good name

in drug circles” and had a trustworthy reputation on the street.

       Roger Holmes (hereinafter “Roger,” no relation to the appellant) also testified that he

purchased methamphetamine from Holmes for resale in Augusta County. At the time of trial,

Roger had been a methamphetamine user for approximately twenty years. Roger explained that

he met Holmes about thirty years ago, lost contact for fifteen to twenty years, and was

reintroduced by a friend in 2018. Shortly thereafter, Holmes sent two pounds of

methamphetamine to Roger, through another person, in a block that was packaged “in a

vacuum-sealed bag with coffee in it,” which Roger broke up into smaller packages and resold.

Sometime thereafter, Holmes traveled to Roger’s residence to collect the $28,000 he owed her

for the two pounds of methamphetamine he had sold. Roger only had $24,000, which he paid

her in cash.

       After that initial money pickup, Roger and Holmes communicated via phone: “She called

and asked . . . what I needed, and I told her how much money I’d had, she said somebody would

be by. Then another stranger stopped in and picked up the money and left what I was getting.”

                                                -3-
Roger sold methamphetamine for Holmes approximately twenty times to five different people,

for a total of five pounds. He confirmed that Verdi delivered a pound of methamphetamine to

him for Holmes once and that Holmes never personally brought him any drugs.

       Roger began dealing for Holmes after Hartless’s arrest in July 2018 and ceased on

December 21, 2018, when the Skyline Drug Task Force arrested Holmes at Roger’s residence.

Roger, along with Task Force Officer Rosemeier, testified that Roger “set [Holmes] up,” telling

officers that Holmes was going to Roger’s home to bring him two pounds of methamphetamine

and collect $14,000 that he owed her. Although Holmes arrived at Roger’s house at the date and

approximate time she was expected, driving an SUV with Georgia license plates, she did not

have any drugs on her person or in her vehicle and did not attempt to collect any money from

Roger before she was arrested.

       Verdi testified for the Commonwealth that, at the instruction of Holmes, she delivered

large quantities of methamphetamine to Hartless, Roger, and another individual in Virginia,

making a total of seven-to-eight trips. Each of Verdi’s visits to Virginia was for the purpose of

“either picking up [money], dropping off [methamphetamine], or both.” At Holmes’s

suggestion, Verdi delivered the drugs using SUVs and would store them either in the trunk or

“above the tire underneath the cupholders.” The methamphetamine was packaged “in like

freezer bags . . . like vacuum sealed.” Holmes provided the addresses, paid for the rental cars,

and paid Verdi between $800 and $1,200 per trip. On two separate occasions, Holmes also sent

Verdi to pick up methamphetamine from an individual in Atlanta.

       Officer Hilliard of the Skyline Drug Task Force testified, without objection, that

“numerous people” identified Holmes as a drug dealer in Augusta County. In addition to the

testimony of Holmes’s three accomplices and the task force officers involved in the investigation

and arrest, the Commonwealth introduced into evidence two certificates of analysis. The first

                                               -4-
certificate of analysis showed that on July 31, 2018, police recovered just over half a pound of

methamphetamine from Hartless. The second showed that in December 2018, nearly one pound

of methamphetamine was recovered just after Verdi delivered it to Roger on his property.

       At the conclusion of the Commonwealth’s evidence, Holmes made a motion to strike,

which was denied. Holmes declined to present any evidence and made renewed motions to

strike, which the court also overruled.

                                          B. Jury Instructions

       Three of Holmes’s proposed jury instructions were rejected by the trial court. Proposed

Instruction I stated (rejected paragraphs italicized):

                        You are the judge of the facts, the credibility of the
               witnesses, and the weight of the evidence. You may consider the
               appearance and manner of the witnesses on the stand, their
               intelligence, their opportunity of knowing the truth and for having
               observed the things about which they testified, their interest in the
               outcome of the case, their bias, and, if any have been shown, their
               prior inconsistent statements, or whether they have knowingly
               testified untruthfully as to any material fact in the case.

                       You may not arbitrarily disregard believable testimony of a
               witness. However, after you have considered all the evidence in
               the case, then you may accept or discard all or part of the
               testimony of a witness as you think proper.

                       Although one or more witnesses may positively testify as to
               an alleged fact and although that testimony may not be
               contradicted by other witnesses, you may altogether disregard that
               testimony if you believe it to be untrue.

                       You are entitled to use your common sense in judging any
               testimony. From these things and all the other circumstances of
               the case, you may determine which witnesses are more believable
               and weigh their testimony accordingly.

                        If you believe from the evidence that any witness has
               knowingly testified falsely as to any material fact in this case, you
               have a right to discredit all of the testimony of that witness or to
               give to such testimony such weight and credit as in your opinion it
               is entitled.

                                                 -5-
The court instructed the jury on the first, second, and fourth paragraphs of Instruction I, but

rejected the third and fifth paragraphs, holding that the issues raised there were “adequately

covered” by the model jury instruction and that “anything more[] was duplication and/or could

be confusing to the jury.”

       Proposed Instruction Q stated:

                        Where a fact is equally susceptible to two interpretations,
                 one of which is consistent with the defendant’s innocence, you
                 may not arbitrarily adopt the interpretation which finds him guilty.

Declining to give Instruction Q, the court stated that it “has given an instruction as to the jury’s

obligation and rights and how they should interpret evidence that comes in. It is their factual

determination as to whether to believe and what weight and credibility should be applied to each

piece of evidence and to each piece of testimony.” The court further concluded that Instruction

Q was “argumentative with regard to the obligation that [the jury] ha[s] and it intrudes upon their

fact finding issues.”

       Proposed Instruction T stated:

                         You have heard testimony from accomplices in the
                 commission of the crime charged in the indictment. While you
                 may find your verdict upon their uncorroborated testimony, you
                 should consider such testimony with great care and you are
                 cautioned as to the danger of convicting the defendant upon the
                 uncorroborated testimony of an accomplice or accomplices.
                 Nevertheless, if you are satisfied from the evidence of the guilt of
                 the defendant beyond a reasonable doubt, the defendant may be
                 convicted upon the uncorroborated evidence of an accomplice or
                 accomplices.

In rejecting Instruction T, the court noted that “the testimony of the witness itself can contain the

corroboration and in this case there was ample corroboration of the cases.”3


       3
           The court continued in its analysis:

                 The question as to the admissibility of the statement is where this
                 matter is determined. The Court is obligated as a matter of law to
                                                -6-
       At the end of the trial the jury found Holmes guilty of “Racketeering with regard to

criminal activity occurring in Augusta County between July 31, 2017 and July 31, 2018,” and

“Racketeering with regard to criminal activity occurring in Augusta County between August 1,

2018 and December 21, 2018.”

                                          II. ANALYSIS

       Holmes assigns error to her convictions, asserting that the trial court erred in convicting

her “because the Commonwealth failed to prove two distinct acts” of criminal activity in support

of each of the racketeering indictments and because the evidence was insufficient as a matter of

law to sustain the racketeering convictions. She likewise assigns error to the trial court’s

rejection of Instructions I, Q, and T.

                                  A. Sufficiency of the Evidence

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original)

(quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does



               determine whether there is sufficient evidence to support that or to
               corroborate that before it allows the statement in. There was no
               objection to the statement at the time that it was put in and the
               Court made the determination that there was corroboration of that.
               So the Court has made the determination as a matter of law that the
               testimony was admissible and the matter of law determination is
               for the Court to make and not for the jury to make. And to give
               this instruction allows the jury to get a second bite at something
               that the Judge has already determined as a matter of law.

The jury instruction arguments in this case were made in chambers, off the record, and Holmes’s
objections to the court’s rulings, along with the court’s explanations, were put on the record after
the jury retired to consider the case. Consequently, the court’s explanation for its ruling on the
record is somewhat incomplete. We note that the court, in making its ruling on the record, seems
to conflate the issues of admissibility and whether there was sufficient corroboration to obviate
the need for the cautionary jury instruction. Nevertheless, the trial court’s reason for its denial is
immaterial as we review its ruling de novo.
                                                -7-
not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204,

228 (2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Vasquez v.

Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193

(2009)). “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted

to substitute its own judgment, even if its opinion might differ from the conclusions reached by

the finder of fact at the trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)). To the extent determining whether the evidence

was sufficient to support a conviction involves interpreting the statute itself, that is a question of

law which we review de novo. See Woodard v. Commonwealth, 287 Va. 276, 280 (2014).

       Holmes was convicted of two counts of racketeering, in violation of Code § 18.2-514(C),

which provides that “[i]t shall be unlawful for any person employed by, or associated with, any

enterprise to conduct or participate, directly or indirectly, in such enterprise through racketeering

activity.” “‘Racketeering activity’ means to commit, attempt to commit, or conspire to commit

or to solicit, coerce, or intimidate another person to commit two or more” enumerated offenses.

Code § 18.2-513. In this case, the Commonwealth amended the indictments from the broad list

of enumerated offenses contained in Code § 18.2-513, narrowing them to allege more specific

drug crimes. The Commonwealth was therefore required to prove that Holmes specifically

committed “two or more” violations of “possession of a Schedule I or II controlled substance,

and/or distribution or possession with intent to distribute a Schedule I or II controlled substance,

and/or distribution or possession with intent to distribute 28 grams or more of

methamphetamine.”




                                                 -8-
       Holmes argues the evidence was insufficient to prove beyond a reasonable doubt that she

“committed two distinct acts as alleged in the indictments, for each indictment.” Specifically,

she argues that only one certificate of analysis proving the presence of methamphetamine was

established for each indictment, and the other circumstantial evidence of a second distinct act did

not sufficiently establish the nature of the substances delivered to and subsequently redistributed

by Hartless and Roger.

       It is not necessary for the Commonwealth to prove the nature of an illegal substance

using direct evidence, such as a certificate of analysis. Hill v. Commonwealth, 8 Va. App. 60, 63

(1989) (citing United States v. Zielie, 734 F.2d 1147, 1156 (11th Cir. 1984); United States v.

Gregorio, 497 F.2d 1253, 1263 (4th Cir. 1974)). Rather, the nature of the substance can be

proven by circumstantial evidence. Id. The types of circumstantial evidence that may be

considered in assessing whether the illicit nature of a substance is proven beyond a reasonable

doubt includes, but is not limited to:

               the physical appearance of the substance involved in the
               transaction, evidence that the substance produced the expected
               effects when sampled by someone familiar with the illicit drug,
               evidence that the substance was used in the same manner as the
               illicit drug, testimony that a high price was paid in cash for the
               substance, evidence that transactions involving the substance were
               carried on with secrecy or deviousness, and evidence that the
               substance was called by the name of the illegal narcotic by the
               defendant or others in his presence.

Id. (quoting United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976)).

       Holmes notes that none of the methamphetamine use Hartless and Roger testified about

was “tied to the specific methamphetamine [Holmes] is alleged to have distributed” and neither

Hartless nor Roger was qualified as an expert witness. However, circumstantial evidence of the

nature of an illegal substance need not include expert testimony. “Users and addicts, if they have

gained familiarity or experience with a drug, may identify it. Numerous courts have permitted

                                               -9-
lay purchasers of drugs to testify as to the identification of drugs after previous use has been

demonstrated.” Hill, 8 Va. App. at 63. In this case, the evidence clearly established that Hartless

and Roger were longtime methamphetamine users and, therefore, were familiar enough with the

drug to identify it. Further, although Hartless did not testify directly about any particular

occasion when he ingested the methamphetamine he received from Holmes, he testified that

during the period he was selling for Holmes he was using “anywhere from a half a gram to a

gram a day” and would sometimes keep a portion of the methamphetamine he received from

Holmes. Moreover, we note that although the testimony in Hill was that the witness had used

the cocaine at issue, the standard described by this Court in Hill does not require testimony that

the user/addict used the specific batch of drugs about which they are testifying. See id. (allowing

users to testify about the identity of drugs “after previous use has been demonstrated”).

       Hartless and Roger both testified they paid Holmes $14,000 to $15,000 per pound of

methamphetamine. The price was paid in cash, which was packaged in rubber bands. The

substance delivered to them was also packaged like large quantities of methamphetamine.

Hartless, Roger, and Verdi all testified that it was packaged in vacuum-sealed bags and delivered

to Hartless and Roger surreptitiously. Hartless and Roger both explained that the bags were

packaged with another substance to conceal the scent of the methamphetamine and deter

narcotics dogs, such as coffee or axle grease. Verdi testified that she would deliver the

methamphetamine using rented SUVs and, at Holmes’s instruction, concealed the drugs “above

the tire underneath the cupholders.” Thus, “a high price was paid in cash for the

[methamphetamine]” and “transactions involving the [methamphetamine] were carried on with

secrecy or deviousness.” Id. (quoting Dolan, 544 F.2d at 1221).

       In addition to Hartless’s implication that he personally used the methamphetamine he

purchased from Holmes, he testified that he sold about fifty or more pounds of

                                                - 10 -
methamphetamine that he received from Holmes for around a year to at least five different

people whom he knew to be dealing to others and that prior to his arrest he had a “good name in

drug circles” and a trustworthy reputation on the street. Roger testified that he sold a total of five

pounds of methamphetamine for Holmes to five different people spread out over approximately

twenty different sales. A reasonable factfinder could conclude from this evidence of the large

and steady amount of Holmes-supplied methamphetamine in Augusta County that the substance

Hartless and Roger sold for Holmes “had the physical appearance of [methamphetamine],” “was

used in the same manner as [methamphetamine],” and “produced the expected effects when

sampled by someone familiar with [methamphetamine].” Hill, 8 Va. App. at 63 (quoting Dolan,

544 F.2d at 1221).

       Finally, the court received testimony from Hartless, Roger, and Verdi that each of them

communicated with Holmes regarding the purchase, delivery, and sale of methamphetamine.

Hartless testified that a friend introduced him to Holmes and initially told him that Holmes

wanted to purchase methamphetamine from him, but when the two met in person Hartless

learned that Holmes was actually trying to sell to him. This included discussions about the

quantity and price of the methamphetamine, how it would be packaged, and how it would be

delivered. A reasonable factfinder could conclude from the accomplices’ testimony about their

communications with Holmes that “the substance was called by the name of the illegal narcotic

by the defendant or others in his presence.” Id. (quoting Dolan, 544 F.2d at 1221).

       Taking the totality of the Hill factors into consideration, there was sufficient

circumstantial evidence for a factfinder to conclude that the substance Holmes dealt to Hartless

and Roger was methamphetamine.




                                                - 11 -
       Holmes also challenges the sufficiency of the evidence “tying [her] to the charges at

hand.” She argues that the evidence at trial failed to exclude all reasonable hypotheses of

innocence because

               she was never caught with drugs or money, she was supposed to
               have been delivering narcotics where there were no narcotics and
               no cash, she had known Roger Holmes and Andrea Verdi outside
               the context of the alleged distribution ring, and brought
               grandchildren to a supposed large scale methamphetamine deal
               among many others.

We disagree and hold that when viewed in the light most favorable to the Commonwealth, the

record contained sufficient evidence to convict Holmes of racketeering.

       Three accomplices, Hartless, Roger, and Verdi, all testified that Holmes facilitated and

directed the distribution of methamphetamine in Augusta County. As our Supreme Court has

held, a “jury if satisfied of guilt, may convict an accused upon the uncorroborated testimony of

an accomplice.” Dillard v. Commonwealth, 216 Va. 820, 821 (1976). The accomplices testified

unequivocally that they communicated with Holmes about purchasing and distributing large

quantities of methamphetamine, which she then either delivered or directed to be delivered to

Augusta County, and for which she collected large payments. This testimony, taken in the light

most favorable to the Commonwealth, foreclosed all reasonable hypotheses of innocence and

provided the factfinder with more than sufficient evidence to conclude, beyond a reasonable

doubt, that Holmes was guilty of racketeering.

                                       B. Jury Instructions

       The responsibility of properly instructing a jury “rest[s] in the sound discretion of the trial

court.” Cooper v. Commonwealth, 277 Va. 377, 381 (2009). “A reviewing court’s responsibility

in reviewing jury instructions,” however, “is ‘to see that the law has been clearly stated and that

the instructions cover all issues which the evidence fairly raises.’” Fahringer v. Commonwealth,

70 Va. App. 208, 211 (2019) (quoting Darnell v. Commonwealth, 6 Va. App. 485, 488 (1988)).
                                               - 12 -
“We review a trial court’s decisions in giving and denying requested jury instructions for abuse

of discretion.” Conley v. Commonwealth, 74 Va. App. 658, 675 (2022). Whether a proffered

jury instruction accurately states the law, however, is reviewed de novo. Sarafin v.

Commonwealth, 288 Va. 320, 325 (2014). “And in deciding whether a particular instruction is

appropriate, we view the facts in the light most favorable to the proponent of the instruction.”

Cooper, 277 Va. at 381.

                                        1. Jury Instruction I

       Holmes argues that the trial court erred in refusing two specific paragraphs from Jury

Instruction I. The first rejected paragraph, which states: “Although one or more witnesses may

positively testify as to an alleged fact and although that testimony may not be contradicted by

other witnesses, you may altogether disregard that testimony if you believe it to be untrue,”

arises from an instruction given in Blount v. Commonwealth, 213 Va. 807, 808 (1973). The

second rejected paragraph states: “If you believe from the evidence that any witness has

knowingly testified falsely as to any material fact in this case, you have a right to discredit all of

the testimony of that witness or to give to such testimony such weight and credit as in your

opinion it is entitled,” and originates in Zirkle v. Commonwealth, 189 Va. 862 (1949), and

Ronald J. Bacigal & Margaret Ivey Bacigal, Virginia Practice Series: Jury Instructions §§ 57:4

and 57:7 (2014-2015 ed.).

       Both rejected paragraphs in Jury Instruction I are accurate statements of the law, but our

analysis does not stop there. Rather, we must look to whether the “granted instructions fully and

fairly cover a principle of law.” Daniels v. Commonwealth, 275 Va. 460, 466 (2008) (emphasis

added). When they do, “a trial court does not abuse its discretion in refusing another instruction

relating to the same legal principle.” Id. (quoting Stockton v. Commonwealth, 227 Va. 124, 145

(1984)). In this case, the principles of law discussed in the rejected paragraphs were already

                                                - 13 -
covered by other instructions that were given to the jury. In Instruction Number 5, the court

instructed that the jurors “are the judges of the facts, the credibility of the witnesses, and the

weight of the evidence,” that they “may not arbitrarily disregard believable testimony of a

witness,” but after they “have considered all the evidence in the case, then [the jurors] may

accept or discard all or part of the testimony of a witness as [the jurors] think proper.” Further,

the jury was instructed that it may consider a witness’s “bias, and, if any have been shown, their

prior inconsistent statements, or whether they have knowingly testified untruthfully as to any

material fact in the case.” Because Instruction Number 5 fairly and adequately instructed the

jury on the principles of law discussed in the rejected paragraphs of Jury Instruction I, a

duplicative instruction would inappropriately “single out for emphasis a part of the evidence

tending to establish a particular fact,” Woods v. Commonwealth, 171 Va. 543, 548 (1938), and

“would be confusing or misleading to the jury,” Bruce v. Commonwealth, 9 Va. App. 298, 300

(1990).

                                        2. Jury Instruction Q

          Our conclusion that Jury Instruction Q was properly rejected results from the same

analysis that defeated Holmes’s claims regarding Jury Instruction I. An instruction that “Where

a fact is equally susceptible to two interpretations, one of which is consistent with the

defendant’s innocence, you may not arbitrarily adopt the interpretation which finds him guilty” is

simply duplicative of other granted instructions. The court already instructed the jury on the

presumption of innocence (Instruction Number 1), including that “the Commonwealth [must]

prove[] each and every element of the crime beyond a reasonable doubt.” The court likewise

instructed, through Instruction Number 6, that “When the Commonwealth relies upon

circumstantial evidence, the circumstances proved must be consistent with guilt and inconsistent

with innocence. It is not sufficient that the circumstances proved create a suspicion of guilt,

                                                 - 14 -
however strong, or even a probability of guilt” and that “The evidence as a whole must exclude

every reasonable theory of innocence.” The “court’s use of the[se] model jury instruction[s] left

no vital issue unaddressed.” Shaikh v. Johnson, 276 Va. 537, 546 (2008).

        Instruction Number 1 and Instruction Number 6 fairly and adequately instructed the jury

on the principles of law discussed in rejected Jury Instruction Q. To nevertheless grant Jury

Instruction Q would be duplicative, inappropriately single out a particular fact or issue, and may

cause confusion to the jury. Therefore, the trial court did not err in rejecting Jury Instruction Q.

                                        3. Jury Instruction T

        The final rejected instruction cautioned the jury against the danger of convicting Holmes

upon the uncorroborated testimony of an accomplice. Virginia appellate courts have consistently

held that:

               if satisfied of guilt, [a jury] may convict an accused upon the
               uncorroborated testimony of an accomplice. Where accomplice
               testimony is uncorroborated, however, it is the duty of the court to
               warn the jury against the danger of convicting upon such
               uncorroborated testimony. This warning is required because the
               source of accomplice testimony is tainted with the temptation to
               exculpate oneself by laying the crime upon another.

Dillard, 216 Va. at 821 (citations omitted). Dillard makes it clear that if an accomplice’s

testimony is uncorroborated, it is error for a trial court to refuse the cautionary instruction. Id.

        In rejecting Jury Instruction T, the court held that the instruction was not warranted

because the accomplice testimony was not uncorroborated. The court stated that “the testimony

of the witness itself can contain the corroboration and in this case there was ample corroboration

of the cases.” We disagree. “[T]he danger of collusion between accomplices and the temptation

to exculpate themselves by fixing responsibility upon others is so strong that it is the duty of the

court to warn the jury against the danger of convicting upon their uncorroborated testimony.”

Jones v. Commonwealth, 111 Va. 862, 868 (1911). Moreover, “[I]f two or more accomplices are

                                                - 15 -
produced as witnesses, they are not deemed to corroborate each other . . . and the same

confirmation is required[] as if there were but one.” Id. (quoting 1 Greenleaf on Evidence § 381

(15th ed.)); see also Via v. Commonwealth, 288 Va. 114, 115 (2014) (“Whether accomplice

testimony is corroborated is subject to the long established principle that accomplice testimony

cannot be corroborated by the testimony of another accomplice.”). In this case, although the

testimony of Holmes’s accomplices, Benjamin Hartless, Roger Holmes, and Andrea Verdi,

corroborate each other, the “danger of collusion between [these three] accomplices and the

temptation to exculpate themselves by fixing responsibility upon others” is not alleviated where

the sole corroboration is the testimony of another accomplice to the crime. Jones, 111 Va. at

868.

       Whether the accomplice testimony was sufficiently corroborated is a question of law for

the court. Dillard, 216 Va. at 824. It is, therefore, reviewed de novo on appeal. The correct

standard for “determining whether a cautionary instruction should be granted becomes this: is

corroborative evidence lacking? If it is, the instruction should be granted.” Id. at 822. The

proper standard for determining whether sufficient corroboration exists to refuse the cautionary

instruction is: “[T]he corroboration or confirmation must relate to some fact (or facts) which

goes to establish the guilt of the accused.” Id. at 823 (alteration in original) (quoting Jones, 111

Va. at 869). This standard is “not as rigid as the ‘ultimate fact’ test. The corroborative evidence,

standing alone, need not be sufficient either to support a conviction or to establish all essential

elements of an offense.” Id.

       An example of the “relation to guilt” standard was outlined in Crosby v. Commonwealth,

132 Va. 518 (1922). In that case, Crosby was charged with illegally selling alcohol, which he

denied. Id. at 520. “An accomplice, the purchaser of the liquor, testified for the Commonwealth

that [Crosby] had made the sale.” Dillard, 216 Va. at 823. The Commonwealth’s only

                                                - 16 -
remaining evidence came from “a police officer, who testified he saw the accused at the window

of the house where the sale was alleged to have occurred; observed the accused look up and

down the street; noticed the alleged purchaser enter the house; and afterwards found whisky in

the possession of the purchaser.” Id. The officer’s testimony provided corroboration for “the

occasion and opportunity for the crime as well as the possession (by the purchaser) of the whisky

alleged to have been purchased.” Id. (quoting Crosby, 132 Va. at 520). As such, Crosby was not

“convicted upon the uncorroborated testimony of his accomplice.” Id.; see also Johnson v.

Commonwealth, 42 Va. App. 46, 57 (2003) (finding sufficient corroborating evidence where

Johnson was seen with her accomplice “immediately prior to the two drug transactions”);

Richards v. Commonwealth, 187 Va. 1, 4 (1948) (finding sufficient corroboration where “[t]he

occasion and the opportunity for the crime, as well as the possession of the beer, were

established by testimony other than that emanating from the alleged accomplice”). Contra Yates

v. Commonwealth, 4 Va. App. 140, 143 (1987) (finding insufficient corroboration to an

accomplice’s testimony where “[e]xcept for the testimony of [the accomplice], there was neither

physical evidence nor testimony that tended to connect Yates with the crime”).

       The Commonwealth relies upon three different items of evidence which it argues

corroborate the accomplice testimony in this case. First, that Roger told the Skyline Drug Task

Force that Holmes would go to his house on December 21, 2018, to conduct a methamphetamine

transaction, and although Holmes did not have methamphetamine on her person or in her vehicle

and no transaction was attempted, she did arrive at the location at the approximate time she was

expected. Second, both Hartless and Verdi testified that Holmes used SUVs for the drug

transactions, and she in fact arrived at Roger’s home on December 21, 2018, in an SUV. Third,

Officer Hilliard testified that “numerous people” identified Holmes as a drug dealer in Augusta

County. None of this evidence tends to connect Holmes with the racketeering crimes for which

                                              - 17 -
she was convicted. Unlike in Crosby, where the police officer’s observations established

Crosby’s proximity to the location of the illegal liquor sale, as well as the reasonable inference

that the purchaser received the liquor from him, there was no non-accomplice testimony in this

case that Holmes was ever seen with methamphetamine, in Augusta County or otherwise.

Roger’s “tip” that Holmes would arrive at his home at a specific time to conduct a drug deal

failed to bear fruit when she arrived without any drugs and without attempting to collect any

money. The bare fact that Holmes drove an SUV does not relate to her guilt to the extent that it

can serve as the corroboration for the accomplice testimony.

       Finally, the testimony that “numerous people” had identified Holmes as a drug dealer,

while “admitted without objection” and thus can be “properly” “considered” and “given its

natural probative effect,” remains hearsay and is entitled to minimal weight. Baughan v.

Commonwealth, 206 Va. 28, 31 (1965). “[T]he basis for the exclusion of hearsay testimony is

that it is not subject to the tests which can ordinarily be applied for the ascertainment of the truth

of such testimony. It has been said that it lacks ‘any guarantee of trustworthiness.’” Stevens v.

Mirakian, 177 Va. 123, 131 (1941). The identity of the declarants, the context of the statements,

and the bases of the declarants’ knowledge, are entirely unknown. It therefore cannot be known

whether the declarants are likewise accomplices in this racketeering enterprise and thus subject

to the same requirement of corroboration, or whether the statement that Holmes has been

identified as a drug dealer even relates to the charged offenses. The testimony that “numerous”

unidentified “people,” in unknown contexts, had, at some unknown point in time, identified

Holmes as a drug dealer is so attenuated from the charged crimes, and so lacking in any indicia

of reliability that it cannot, alone, serve as the corroboration necessary to obviate the need for the

cautionary instruction warning against convicting based on the uncorroborated testimony of




                                                - 18 -
accomplices. We, therefore, hold that the trial court erred in refusing to give the cautionary

instruction.

                                   C. Harmless Error Analysis

       Having concluded that the trial court erred in refusing to caution the jury about

convicting based on the uncorroborated testimony of accomplices, we now consider, as is

required, whether that error was harmless. See Code § 8.01-678; Clay v. Commonwealth, 262

Va. 253, 259 (2001); Dandridge v. Commonwealth, 72 Va. App. 669, 685 (2021).

“Non-constitutional error is harmless if other evidence of guilt is so ‘overwhelming’ and the

error so insignificant by comparison that we can conclude the error ‘failed to have any

“substantial influence” on the verdict.’” Dandridge, 72 Va. App. at 685 (quoting Lienau v.

Commonwealth, 69 Va. App. 254, 270 (2018)). In a case such as this, where the trial court erred

in refusing a cautionary instruction due to a lack of evidence corroborating accomplice

testimony, there cannot be such overwhelming other evidence of guilt “that we can conclude the

error failed to have any substantial influence on the verdict.” Id. Denial of the cautionary

instruction was not harmless error and remand for a new trial, thus, is appropriate. 4

                                       III. CONCLUSION

       Viewed in the light most favorable to the Commonwealth, the record contained sufficient

evidence to convict Holmes of two counts of racketeering. Moreover, Jury Instructions I and Q


       4
           Although in Dillard the Court noted that its “research ha[d] not disclosed a single
instance where a conviction was reversed because of a failure to grant a cautionary instruction,”
that is no longer the case. 216 Va. at 822. Shortly after Dillard was decided the Supreme Court
reversed and remanded a case solely based on the trial court’s error in refusing a cautionary
instruction. See Smith v. Commonwealth, 218 Va. 455, 457 (1977) (“[T]he accomplice’s
testimony was not sufficiently corroborated, and it was error to refuse a cautionary instruction.
Accordingly, the judgment of the trial court will be reversed, and the case will be remanded for a
new trial.”); Ward v. Commonwealth, 219 Va. 921, 926 (1979) (“For error in failing to grant the
cautionary instruction, the judgment will be reversed and the case will be remanded for a new
trial if the Commonwealth be so advised.”). The Supreme Court did not engage in harmless
error analysis when reversing Smith and Ward.
                                               - 19 -
were properly refused by the trial court as duplicative of other granted instructions.

Nevertheless, the trial court erred in finding that the accomplice testimony of Hartless, Verdi,

and Roger was sufficiently corroborated when it refused Jury Instruction T. Because this error

was not harmless, we reverse and remand for a new trial.

                                                 Affirmed in part, reversed in part, and remanded.




                                               - 20 -